EXHIBIT 10.3
REVOLVING CREDIT NOTE

     
$2,000,000.00
  Atlanta, Georgia
 
  May 19, 2009

FOR VALUE RECEIVED, the undersigned, EASYLINK SERVICES INTERNATIONAL
CORPORATION, a Delaware corporation (the “Borrower”), hereby promises to pay to
SUNTRUST BANK (the “Lender”) or its registered assigns, at the office of
SunTrust Bank (“SunTrust”) at 303 Peachtree St., N.E., Atlanta, Georgia 30303,
on the Revolving Commitment Termination Date (as defined in the Revolving Credit
and Term Loan Agreement dated as of May 19, 2009, as the same may be amended,
restated, supplemented or otherwise modified from time to time, the “Credit
Agreement”), among the Borrower, the lenders from time to time party thereto and
SunTrust, as administrative agent for the lenders, the lesser of the principal
sum of TWO MILLION AND NO/100 DOLLARS ($2,000,000.00) and the aggregate unpaid
principal amount of all Revolving Loans made by the Lender to the Borrower
pursuant to the Credit Agreement, in lawful money of the United States of
America in immediately available funds, and to pay interest from the date hereof
on the principal amount thereof from time to time outstanding, in like funds, at
said office, at the rate or rates per annum and payable on such dates as
provided in the Credit Agreement. In addition, should legal action or an
attorney-at-law be utilized to collect any amount due hereunder, the Borrower
further promises to pay all reasonable and documented out-of-pocket costs of
collection, including the reasonable and documented out-of-pocket attorneys’
fees actually incurred by the Lender.
Upon the occurrence and during the continuance of an Event of Default, the
Borrower promises to pay interest, on demand, at a rate or rates provided in the
Credit Agreement.
All borrowings evidenced by this Revolving Credit Note and all payments and
prepayments of the principal hereof and the date thereof shall be endorsed by
the holder hereof on the schedule attached hereto and made a part hereof or on a
continuation thereof which shall be attached hereto and made a part hereof, or
otherwise recorded by such holder in its internal records; provided, that the
failure of the holder hereof to make such a notation or any error in such
notation shall not affect the obligations of the Borrower to make the payments
of principal and interest in accordance with the terms of this Revolving Credit
Note and the Credit Agreement.
This Revolving Credit Note is issued in connection with, and is entitled to the
benefits of, the Credit Agreement which, among other things, contains provisions
for the acceleration of the maturity hereof upon the happening of certain
events, for prepayment of the principal hereof prior to the maturity hereof and
for the amendment or waiver of certain provisions of the Credit Agreement, all
upon the terms and conditions therein specified.
(Signature on following page)

 

 



--------------------------------------------------------------------------------



 



THIS REVOLVING CREDIT NOTE SHALL BE CONSTRUED IN ACCORDANCE WITH AND GOVERNED BY
THE LAWS OF THE STATE OF GEORGIA AND ANY APPLICABLE LAWS OF THE UNITED STATES OF
AMERICA.

            EASYLINK SERVICES INTERNATIONAL CORPORATION,
a Delaware corporation
      By:   /s/ Glen E. Shipley         Name:   Glen E. Shipley        Title:  
Chief Financial Officer

[CORPORATE SEAL]     

 

2